Case: 15-15782    Date Filed: 12/22/2016   Page: 1 of 5


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-15782
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:15-cv-02883-LMM



THERIAN CORNELIA WIMBUSH,


                                                            Plaintiff-Appellant,

                                     versus

STATE OF GEORGIA,
NATHAN DEAL,
individually and in his official capacity
as the governor of the State of Georgia,
GWINNETT COUNTY GOVERNMENT, et al.,



                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (December 22, 2016)
                Case: 15-15782       Date Filed: 12/22/2016       Page: 2 of 5


Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:

       Therian Wimbush, a pre-trial detainee proceeding pro se, appeals the sua

sponte dismissal of her 42 U.S.C. § 1983 action against the State of Georgia, the

Governor of Georgia, numerous state and county agencies, officials, employees,

and various judges and prosecutors, for willful refusal to obey the court’s orders

and alternatively, for failure to state a claim. Wimbush raises three issues on

appeal. First, she contends the court failed to comply with the statutory

requirements of 28 U.S.C. § 1915A, requiring courts to seek out and identify any

cognizable claim within a pleading. Second, she asserts the district court erred in

dismissing her claim without prejudice for willful refusal to obey the court’s

orders. Finally, she argues the district court erred in dismissing her complaint for

failure to state a claim for relief. Upon review,1 because we find the district court

did not abuse its discretion in dismissing Wimbush’s claims for failure to obey its

orders, we affirm.

                                       I. DISCUSSION

       To properly state a claim, a plaintiff must file a complaint containing “a

short and plain statement of the claim showing that the pleader is entitled to relief.”


       1
         We review a district court’s exercise of its authority to dismiss for failure to comply
with a court order for an abuse of discretion. Goforth v. Owens, 766 F.2d 1533, 1535 (11th Cir.
1985).
                                                2
               Case: 15-15782     Date Filed: 12/22/2016    Page: 3 of 5


Fed. R. Civ. P. 8(a)(2). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007)).

“Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. (citing Twombly, 556 U.S. at 555).

      As to the first issue, § 1915A states that on review of a prisoner’s civil

complaint, the district court “shall identify cognizable claims or dismiss the

complaint, or any portion of the complaint, if the complaint . . . is frivolous,

malicious, or fails to state a claim upon which relief may be granted.” 28 U.S.C.

§ 1915A(b)(1). In order to identify cognizable claims in Wimbush’s lengthy and

convoluted pleading, the court ordered Wimbush to refile her complaint on the

form provided by the clerk of the court and specified the manner in which

Wimbush should plead her claims. Wimbush refused to do so. She cannot shift her

responsibility to submit an adequate pleading to the court while refusing to follow

its orders. See Campbell v. Air Jam., Ltd., 760 F.3d 1165, 1168–69 (11th Cir.

2014) (“[Although we] hold the allegations of a pro se complaint to less stringent

standards than formal pleadings drafted by lawyers . . . this leniency does not give

a court license to serve as de facto counsel for a party, or to rewrite an otherwise




                                           3
               Case: 15-15782      Date Filed: 12/22/2016      Page: 4 of 5


deficient pleading in order to sustain an action.” (citation and quotation omitted)).

Her suggestion that the district court failed to comply with § 1915A is inapposite.

       Second, because Wimbush repeatedly refused to refile her complaint as

directed, the district court was permitted to dismiss the action for failure to obey its

orders. See Zocaras v. Castro, 465 F.3d 479, 483 (11th Cir. 2006) (“[A] court has

the inherent ability to dismiss a claim in light of its authority to enforce its orders

and provide for the efficient disposition of litigation.”); N.D. Ga. Civ. R.

41.3(A)(2) (“The court may, with or without notice to the parties, dismiss a civil

case for want of prosecution if . . . [a] plaintiff or plaintiff’s attorney shall, after

notice . . . refuse to obey a lawful order of the court in the case.”). Wimbush was

ordered to refile in the manner provided by the court three times and was

specifically told failure to comply could result in dismissal. See Moon v.

Newsome, 863 F.2d 835, 837 (11th Cir. 1989) (“[D]ismissal upon disregard of an

order, especially where the litigant has been forewarned, generally is not an abuse

of discretion.”). Yet Wimbush repeatedly refused to submit an amended complaint

and instead filed multiple motions contesting the court’s orders. Her stubborn

disobedience was clearly willful and any sanction short of dismissal would have

been futile. Zocaras, 465 F.3d at 483 (“Dismissal with prejudice is not proper

unless the district court finds a clear record of delay or willful conduct and that

lesser sanctions are inadequate to correct such conduct.”) (quotation omitted); see


                                             4
               Case: 15-15782     Date Filed: 12/22/2016    Page: 5 of 5


also id. at 484 (“[W]e have made clear that such consideration [of alternative

sanctions] need not be explicit.”) (citation omitted). The district court did not err

in exercising its authority to dismiss Wimbush’s complaint. As a result, we need

not address the third issue regarding the district court’s alternative holding that the

complaint failed to state a claim.

      The order dismissing all claims specified only that its dismissal of the

malicious prosecution claim was without prejudice. Thus all Wimbush’s other

claims are dismissed with prejudice. See Fed. R. Civ. P. 41(b) (“Unless the

dismissal order states otherwise, a dismissal under this subdivision (b) and any

dismissal not under this rule—except one for lack of jurisdiction, improper venue,

or failure to join a party under Rule 19—operates as an adjudication on the

merits.”); N.D. Ga. Civ. R. 41.3(B) (“[A] dismissal for want of prosecution

operates as an adjudication on the merits of the action unless the court specifies

otherwise in its order of dismissal.”).

                                  II. CONCLUSION

      The district court did not abuse its discretion in dismissing Wimbush’s

claims after she repeatedly and willfully failed to obey its orders. Accordingly, we

affirm.

      AFFIRMED.




                                           5